DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 9370823.

Regarding claim 1, Wang discloses a mid-frame member comprising; 
a first planar component (20 in Fig. 3) comprising a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) formed along an inner perimeter of the first planar component (20 as depicted in Fig. 3) in a plane of the first planar component (20), 
the first planar component (20) being formed of a first metal of aluminum or alloy thereof (see Col.2 ln. 5); and 
a second planar component (40 in Fig. 3) comprising a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) formed 40 as depicted in Fig. 3) in a plane of the second planar component (40), 
the second planar component (40) being formed of a second metal of magnesium or an alloy thereof (see Col. 2 ln. 31-32), 
wherein a crest (crest between adjacent grooves 45 shown in Fig. 3) between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) cooperates with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823

Regarding claim 2, Wang discloses the mid-frame member as claimed in claim 1, a thickness (thickness of 40 as depicted in Fig. 3) of the second planar component (40) and a thickness (thickness of 20 as depicted in Fig. 3) of the first planar component (20).
	Wang does not explicitly disclose that the thickness of the second planar component is higher compared to the thickness of the first planar component.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the thickness of the second or first planar component of Wang such that the thickness of the second planar component is higher compared to the thickness of the first planar component, in order to reduce overall size and provide desired durability, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823 in view of Wang US 20090257207 (hereinafter referred to as Wang2).

Regarding claim 3, Wang discloses the mid-frame member as claimed in claim 1.
Wang does not explicitly disclose a coupling element longitudinally extending along the plane of one of the first planar component and of the second planar component to join the first planar component and the second planar component.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component, as taught by Wang, in order to further secure the components to each other.

Regarding claim 4, Wang in view of  Wang2 ones discloses the mid-frame member as claimed in claim 3, wherein the coupling element (140/138 of Wang2) is formed integrally with one of the first planar component (12 of Wang2) and the second planar component (14 of Wang2).

Regarding claim 5, Wang in view of Wang2 discloses the mid-frame member as claimed in claim 3, wherein the coupling element (108 of Wang2) is formed of a third metal.
Wang in view of Wang2 does not explicitly disclose that the third metal is different from the first metal and the second metal.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the desired material and have the 

Regarding claim 6, Wang discloses a device comprising: 
a mid-frame member (100 in Fig. 3) comprising, 
a first planar component (20 in Fig. 3) comprising a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) formed along an inner perimeter of the first planar component (20) in a plane of the first planar component (20 as depicted in Fig. 3), the first planar component (20) being formed of a first metal of aluminum or alloy thereof (see Col.2 ln. 5); 
a second planar component (40 in Fig. 3) comprising a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) formed along an outer perimeter of the second planar component (40) in a plane of the second planar component (40), the second planar component (40) being formed of a second metal of magnesium or an alloy thereof (see Col. 2 ln. 31-32), 
wherein each crest (crest of 142 shown in Fig. 3) between adjacent second trapezoid-shaped grooves (grooves between adjacent 45) in the second planar component (40) cooperates with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3).
Wang does not explicitly disclose a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component.
However, Wang2 discloses a coupling element (108/140/138 in Fig. 10) longitudinally extending along a plane of one of a first planar component (12 in Fig. 10) and of a second planar component (14 in Fig. 10) to join the first planar component (12) and the second planar component (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise a coupling element longitudinally extending along the plane of the first planar component and the plane of the second planar component to join the first planar component and the second planar component, as taught by Wang2, in order to further secure the components to each other.

Regarding claim 7, Wang in view of Wang2 discloses the device as claimed in claim 6, wherein a thickness (thickness of 40 as depicted in Fig. 3 of Wang) of the second planar component (40 of Wang) compares to a thickness (thickness of 20 as depicted in Fig. 3 of Wang) of the first planar component (20 of Wang).
Wang does not explicitly disclose that the thickness of the second planar component is higher compared to the thickness of the first planar component.



Regarding claim 8, Wang in view of Wang2 discloses the device as claimed in claim 6, wherein the coupling element (140/138 of Wang2) is formed integrally with one of the first planar component (12 of Wang2) and the second planar component (14 of Wang2).

Regarding claim 9, Wang in view of Wang2 discloses the device as claimed in claim 6, wherein the coupling element (108 of Wang2) is separate from the first planar component (12 of Wang2) and the second planar component (14 of Wang2), the coupling element (108 of Wang2) being formed of a third metal.
Wang in view of Wang2 does not explicitly disclose that the third metal is different from the first metal and the second metal.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the desired material and have the .

Claims 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 9370823, in view of Valles Rangel US 20120039052.

Regarding claim 10, Wang discloses (a structure that would follow steps of) a method for forming a mid-frame member, the method comprising: 
(forming) a first metal sheet (20 in Fig. 3) of aluminum or alloy thereof (see Col.2 ln. 5) to create a plurality of first trapezoid-shaped grooves (grooves between adjacent 24 shown in Fig. 3) along an inner perimeter of the first metal sheet (20) in a plane of the first metal sheet (20) for forming a first planar component (20); and 
(forming) a second metal sheet (40 in Fig. 3) of magnesium or an alloy thereof (see Col. 2 ln. 31-32) to create a plurality of second trapezoid-shaped grooves (grooves between adjacent 45 shown in Fig. 3) along an outer perimeter of the second metal sheet (40) in a plane of the second metal sheet (40) for forming a second planar component (40), 
wherein the plurality of second trapezoid-shaped grooves (grooves between adjacent 45) conform to the plurality of first trapezoid-shaped grooves (grooves between adjacent 24); and 
grooves between adjacent 45) in the second planar component (40) to cooperate with a first trapezoid-shaped groove (grooves between adjacent 24) in the first planar component (20) to form a plurality of dovetail joints between the first planar component (20) and the second planar component (40), when joined the first planar component (20) is perimetrically outside the second planar component (40 as depicted in Fig. 3).
Wang does not explicitly disclose stamping, die-cutting.
However, Valles Rangel US 2012039052 discloses stamping and die-cutting as known methods (see [0112]).
It would have been further obvious to one of ordinary skill in the art, to utilize stamping and die cutting methods in order to achieve the structure of Wang.

Regarding claim 14, Wang in view of Valles Rangel discloses (the structure that would follow the steps of) the method as claimed in claim 10, wherein a thickness (thickness of 40 as depicted in Fig. 3 of Wang) of the second metal sheet (40 of Wang) compares to a thickness (thickness of 20 as depicted in Fig. 3 of Wang) of the first metal sheet (20 of Wang). 
Wang does not explicitly disclose that the thickness of the second planar component is higher compared to the thickness of the first planar component.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the thickness of the second or first planar component of Wang such that the thickness of the second planar component is higher compared to the thickness of the first planar component, in order to reduce 


Regarding claim 15, Wang in view of Valles Rangel discloses (the structure that would follow the steps of) the method as claimed in claim 10, wherein the first metal sheet (144) has a thickness.
Wang does not explicitly disclose that the thickness of the first metal sheet is about 0.5 millimeter.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to change the size of the thickness of the first metal sheet of Wang such that it be about 0.5 millimeter, in order to reduce overall size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Valles Rangel US 2012039052 as applied to claim 10 further in view of Wang US 20090257207 (hereinafter referred to as Wang2).

Regarding claim 11, Wang in view of Valles Rangel discloses (the structure that would follow the steps of) the method as claimed in claim 10.
Wang does not explicitly disclose inserting longitudinally a coupling element along the plane of the first planar component and the second planar component through the first planar component and the second planar component to join the first planar component and the second planar component.
However, Wang2 discloses inserting longitudinally a coupling element (138 in Fig. 10) along the plane of a first planar component (12 in Fig. 10) and a second planar component (14 in Fig. 10) through the first planar component (12) and the second planar component (14) to join the first planar component (12) and the second planar component (14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Wang further comprise inserting longitudinally a coupling element along the plane of the first planar component and the second planar component through the first planar component and the second planar component to join the first planar component and the second planar component, as taught by Wang2, in order to further secure the components to each other.

Regarding claim 12, Wang in view of Valles Rangel in view of Wang2 discloses (the structure that would follow the steps of) the method as claimed in claim 10.
Wang does not explicitly disclose the stamping comprises forming a guide pin to extend longitudinally from the inner perimeter of the first metal sheet along the plane of first metal sheet to fit into a corresponding cavity in the second metal sheet.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the stamping of Wang further comprise forming a guide pin to extend longitudinally from the inner perimeter of the first metal sheet along the plane of first metal sheet to fit into a corresponding cavity in the second metal sheet, as taught by Wang2, in order to further secure the components to each other.

Regarding claim 13, Wang in view of Valles Rangel in view of Wang2 discloses (the structure that would follow the steps of) the method as claimed in claim 10.
Wang does not explicitly disclose the die-cutting comprises forming a guide pin to extend longitudinally from the outer perimeter of the second metal sheet along the plane of second metal sheet to fit into a corresponding cavity in the first metal sheet.
However, Wang2 discloses forming a guide pin (108 in Fig. 10) to extend longitudinally from the outer perimeter of a second sheet (14 in Fig. 10) along the plane of second sheet (14) to fit into a corresponding cavity (140 in Fig. 10) in a first metal sheet (12 in Fig. 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the die-cutting of Wang further comprise forming a guide pin to extend longitudinally from the outer perimeter of the second metal .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 filed 12/17/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang US 9358606 Fig. 6; Gordecki US 5469982 Fig. 4; Zou US 8199488 Fig. 2 and 3; Bent US 5613237 Fig. 2; Cheng US 8190222 Fig. 2 disclose a mid-frame member with first and second planar component secured to each other with latches/protrusions and grooves.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841        
                                                                                                                                                                                                
/JAMES WU/Primary Examiner, Art Unit 2841